Citation Nr: 0423819	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The appellant's spouse entered service in the Armed Forces of 
the United States (USAFFE) September 1, 1941, and separated 
from service May 31, 1945.  He was a prisoner of war from 
April 10, 1942, to October 18, 1942, and recognized guerilla 
from August 15, 1944 to February 16, 1945.  From May 21, 
1943, to August 14, 1944, he served in the Japanese sponsored 
and controlled Bureau of Constabulary.  The appellant's 
spouse died in July 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of death.  


FINDINGS OF FACT

1.  According to the certificate of death, the appellant's 
spouse died in July 1977 from congestive heart failure and 
Koch's pulmonary disease.

2.  Service connection was not in effect for any disability 
during the appellant's spouse's lifetime.

3.  The appellant's spouse did not receive a service 
department diagnosis of chronic pulmonary tuberculosis (PTB), 
nor an acceptable post-service diagnosis of chronic PTB 
either within the three-year presumptive period, or later, 
and there is no evidence that the appellant's spouse died of 
the effects of POW status.

4.  The record contains no indication that the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1316 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
This was accomplished for the pending case in a VCAA letter 
issued in April 2002 for a cause of death service connection 
claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefit.  This 
was accomplished in the pending claim as per the April 2002 
VCAA notice issued prior to the January 2003 rating decision.

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, of record are:  Some medical records 
promulgated during the appellant's spouse's periods of 
military duty; a 1949 statement from the Western Leyte 
Hospital; a 1950 affidavit from the appellant's spouse 
speaking to his medical condition; a statement from Dr. Caing 
of the Leyte Hospital that he had treated the appellant's 
spouse for pulmonary tuberculosis (PTB) in October 1955; and 
a 1968 statement from Dr. Borromeo.  The RO requested the 
appellant's spouse's medical records from the Western Leyte 
Hospital, which responded that all records from June 1954 to 
December 1970 had been destroyed.  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion if necessary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4) (2003).  In this case, the record 
fails to establish that the appellant's spouse suffered "an 
event, injury or disease in service" as it relates to the 
cause of his death.  Under these circumstances, any opinion 
concerning whether a disability is linked to service would be 
speculative.  Thus, a VA medical opinion is not necessary to 
make a decision on the appellant's claim.

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Facts

Information provided by the US Army states that in June 1942 
Dr. Borromeo treated the appellant's spouse as a POW for 
malaria, dysentery, beriberi, and broken ribs.  A November 
1944 abbreviated clinical record generated by the US Army 
noted treatment of the appellant's spouse for malarial fever.  
In December 1944, the veteran was diagnosed as having 
dysentery.  A February 1945 physical assessment conducted by 
A. Romero noted that the veteran had chronic PTB.  
Particularly, the examination sheet concerning the PTB 
notation instructed that any inapplicable word should be 
crossed out, and for designating whether the examiner was 
from the "PA" (Philippine Army) or "USA," the examiner 
crossed out USA.  

Also of record is a November 1949 statement from the Western 
Leyte Hospital that certified the veteran suffered from PTB 
chronic, moderately advanced.  

In an August 1950 affidavit, the appellant's spouse recounted 
that in December 1944 at the Dulag Hospital he had an x-ray 
examination that revealed a "symptom of T.B."  Dr. Caing of 
the Western Leyte Hospital wrote in October 1955 that the 
appellant's spouse had been sick from PTB and confined to the 
hospital at that point.  Additionally, Dr. Borromeo stated in 
February 1968 that he had treated the appellant's spouse in 
1942 as a POW, and he had exhibited symptoms of lung 
infection, probably PTB, which was characterized by streaks 
of blood in the sputum.  

A clinical record from the Western Leyte Hospital 
demonstrates that the appellant's spouse sought treatment in 
July 1977 for edema of both lower extremities, which had 
started two months earlier.  The admitting diagnosis was 
Koch's pulmonary far advanced.  A certificate of death 
indicates the appellant's spouse died that month from 
congestive heart failure due to Koch's pulmonary far 
advanced.  

A June 1978 letter from an x-ray technician at the Western 
Leyte Hospital certified that the appellant's spouse had been 
exposed to a chest x-ray bearing plate number 110 dated March 
15, 1955, but the result could not be found due to a typhoon 
in 1972 that flooded the records section.  Another letter 
from the hospital in July 2002 stated that records from June 
1954 to December 1970 were no longer available due to the 
same flooding.  

In her substantive appeal, the appellant asserted that her 
spouse was treated at a US Army facility in January 1950, and 
that he died due to the effects of POW mistreatment, (which 
also made her spouse's PTB worse).

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1316 (West 2002); 
38 C.F.R. § 3.312 (2003).  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

Service of 90 days or more during a period of war and the 
chronic disease of PTB becomes manifest to a degree of 10 
percent within three years from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Service department diagnosis of active PTB will be accepted 
unless a board of medical examiners, Clinic Director or 
Chief, Outpatient Service certifies, after considering all 
the evidence, including the favoring or opposing tuberculosis 
and activity, that such diagnosis was incorrect.  38 C.F.R. 
§ 3.374(a) (2003).  A diagnosis of active PTB by a private 
physician to show the disease was initially manifested after 
discharge from active service must be confirmed by acceptable 
clinical, X-ray, or laboratory studies, or by findings of 
active tuberculosis based on acceptable hospital observation 
or treatment.  38 C.F.R. § 3.374(c).

In addition, when a former POW was detained for not less than 
30 days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).

III.  Analysis

The appellant's spouse did not have a service-connected 
disability during his life.  According to the certificate of 
death, the appellant's spouse died of congestive heart 
failure due to advanced Koch's pulmonary disease.  There is 
documentation in the file that a Philippine Army examiner 
diagnosed the appellant's spouse as having chronic PTB in 
February 1945 during his military service.  This diagnosis is 
not considered a service department diagnosis, and as such, 
is not accepted as evidence of a diagnosis.  Cf. Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  (1992) (recognizing that 
"service department" verification of military service 
refers to US institutions).  This same analysis applies to 
Dr. Borromeo's statement, (made more that twenty years after 
service), that he observed symptoms of PTB while treating the 
appellant's spouse as a POW.  There are no other notations of 
or any x-rays confirming chronic PTB in the appellant's 
spouse's service medical records.

Additionally, the November 1949 statement from Western Leyte 
Hospital that certified the veteran suffered from PTB 
chronic, moderately advanced, was more than three years after 
the appellant's spouse separated from service, which is 
outside the three year presumptive period for service 
connection under 38 C.F.R. §    3.309.  Moreover, any 
diagnosis made by a private practitioner will not be accepted 
to show the disease initially manifested after service unless 
confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based on 
acceptable hospital observation or treatment, 38 C.F.R. 
§ 3.374(c), and the record lacks such contemporaneous 
evidence.  The appellant's spouse's lay statement in an 
August 1950 affidavit that in December 1944 at the Dulag 
Hospital he had an x-ray examination that revealed a 
"symptom of T.B" does not substitute for the regulatory 
requirements for proper diagnostic evidence of PTB.  The 
appellant's assertion that her spouse was treated at a US 
Army Hospital in 1950 does not support her claim because any 
treatment there is outside the three-year presumptive period.

There is no evidence that the appellant's spouse died of a 
listed POW disease.  Though there is some evidence that he 
was treated for beriberi while a POW, there is no medical 
evidence of record that the appellant's spouse developed 
beriberi heart disease, including ischemic heart disease with 
localized edema during captivity.  That the appellant's 
spouse died approximately 32 years after military service 
does not support her contention his experience during POW 
detention caused death.  

Because the preponderance of the evidence is against the 
claim, the appellant's application must be denied.  

ORDER

Entitlement to service connection for the cause of death is 
denied. 



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



